DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed June 18, 2021.  Claims 1-3, 5-6, 8-10, 15, 20 and 22 have been amended.  Claims 1-16 and 20-23 are currently pending and have been examined in the application.  



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-16 and 20-23 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019),(accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea are: receiving, from a user of a social networking system, a user-generated item; identifying an object within the user-generated item; determining a confidence score associated with a likelihood that the detected object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; associating, based on the confidence score, the user-generated item with the product from the product catalog; providing, for display the user-generated digital content item as a social networking post; the selectable product indicator indicating visual information for the product on the user-generated item upon detecting a user interaction with the user-generated item; upon receiving a detection of a user selection of the selectable object element from within the user-generated item: providing, within the immersive view for the product, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  These limitations comprise commercial interactions including advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including social activities and following rules Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of providing, for display within the displayed user-generated digital content item, a selectable object element for selecting the identified object at a position where the identified object is depicted within the user-generated digital content item; providing, for displaying within a second graphical user interface and by the at least one processor, an immersive view for the product corresponding to the object, which is insignificant extra-solution activity because such activities amount to mere data outputting in the implementation of the abstract idea.  See MPEP 2106.05(g).  Also, the limitations referring to and by at least one processor, digital content item; by the at least one processor, digital content item; by the at least one processor; and by the at least one processor, digital content item; and by the at least one processor, digital content item as a social networking post; and within a first graphical user interface of a client device; by causing the graphical user interface to reveal are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activities and merely applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitation of providing in response to the selection of the object element, a graphical user interface comprising an immersive view for the product.  Viewing these limitation individually, displaying a graphical user interface comprising an immersive view for the product corresponding to the object; is used only for insignificant extra-solution activity because such activity amounts to necessary data outputting in implementing the aforementioned abstract concept.  Furthermore, the courts have recognized receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity.  See MPEP 2106.05(d)II; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Also, it is well understood and routine to provide selectable objects for display in a graphical user interface.  See at least Chandra et al. (US 7130885 B2); Systrom et al. (US 20140279068 A1); Ramos et al. (US 20170161824 A1); Slusarczyk et al. (US 20180268471 A1); Cordova-Diba et al. (US 20160042251 A1); Ubillos et al. (US 20130238990 A1); Christiansen et al. (US 20160070449 A1).  Additionally, the limitations generically, referring to a processor, a social networking system, a digital content item, a graphical user interface, also do not constitute significantly more because they are 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing functions automated by a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-9 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 10-16 and 20-23 suffer from substantially the same deficiencies as outlined with respect to claims 1-9 and are also rejected accordingly.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Cordova-Diba (US Publication 2016/0042251) in further view of Systrom (US Publication 2014/0279068).
Claims1, 10 and 20, Yachin teaches a computer-implemented method, system and non-transitory computer medium, comprising:
	at least one processor; Yachin [Col. 9 Ln. 40];
	and at least one non-transitory computer readable storage medium storing instruction thereon; Yachin [Col. 9 Ln. 38-39];
	receiving, from a user of a networking system and by at least one processor, a user-generated digital content item; Yachin [Col. 1 Ln. 53-54: client-side platform associated with a network of one or more affiliated vendors; Col. 4 Ln. 31-32: the end user may capture images via the onboard camera from within the client-side platform]; 
	identifying by the at least one processor, an object within the user-generated digital content item; Yachin [Col. 5 Ln. 7-8];
	determining by the at least one processor, a confidence score associated with a likelihood that the identified object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; Yachin[Col. 5 Ln. 11-13: e.g. client-side platform determine with sufficient confidence (i.e. confidence measure/score) that the desired item is a hightop basketball shoe; Col. 5 Ln. 33-36; Col. 8 Ln. 12-14];
	associating, based on the confidence score, and by the at least one processor, the user-generated digital content item with the product from the product catalog; Yachin [Col. 2 Ln. 36-38; Col. 8 Ln. 12-14: the candidate items ordered or ranked (i.e. scored) in order of relevance or similarity to the desired item (i.e. confidence), and displayed on the display screen of the mobile device according to their relevance (i.e. score)];
	upon receiving a detection of a user selection of the selectable 
	and providing, within the immersive view for the product, and by the at least one processor, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  Yachin FIG. 2D, [Col. 6 Ln. 34-37; Col. 5 Ln. 41-44];
	additionally and/or alternatively, Cordova-Diba discloses, determining, by the at least one processor, a confidence score associated with a likelihood that the identified object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; Cordova-Diba [0264: embodiments disclosed can be implemented or performed with a general purpose processor; 0074: the calculation of a similarity score for an object candidate and an enrolled object model in the database may comprise calculating similarity scores for each feature; 0077: the enrolled object models in the database comprise features, derived from objects in an image catalogue];
	associating, based on the confidence score, the user-generated digital content item with the product from the product catalog; Cordova-Diba [0075: given a certain level of confidence (e.g., a threshold of similarity scores), several images from the database may be a match to the input image; 0087: consumer may use a mobile network device (e.g., PDA, cell phone, tablet, etc.) to capture or otherwise generate an image or video of a person wearing a certain outfit. The consumer uses the client application to select the outfit in the image or the video];
	providing, for display within the displayed user-generated digital content item and by the at least one processor, a selectable product indicator for selecting the identified object at a position where the identified object is depicted within the user- generated digital content item by causing the graphical user interface to reveal the selectable product indicator indicating visual information for the product on the user- generated digital content item upon detecting a user interaction with an object-reveal-icon element displayed on the user-generated digital content 
	upon receiving a detection of a user selection of the selectable product indicator from within the user-generated digital content item: providing, for displaying within a second graphical user interface and by the at least one processor, an immersive view for the product corresponding to the object; Cordova-Diba [0064: in response to the user selection, the client application may generate a visual query (e.g., via a visual query generator module) to be used for locating objects in an input image and identifying objects corresponding or visually similar to the located objects in a database of enrolled object models; 0085: user may select any of the listed items, and, in response, a dedicated user interface may be overlaid on the corresponding video frame or image, with object information (e.g., product information) relevant to this item, including an image of the selected item];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin with the teachings from Cordova-Diba with the motivation to provide an advantageous means to locate (i.e., detect) objects from content, and corresponding identify visually similar objects solely based on visual characteristics without the need to add any information in text form, such as keywords or labels, or other types of metadata stored in a database; Cordova-Diba [0008];

	providing, for display within a first graphical user interface of a client device, the user-generated digital content item as a social networking post; this is disclosed by Systrom [0018: enables users to upload images to a social feed within a social networking system and to incorporate links to brands or products within the image];
	additionally and/or alternatively, Systrom discloses, upon receiving a detection of a user selection of the selectable product indicator from within the user-generated digital content item: providing, for displaying within a second graphical user interface and by the at least one processor, an immersive view for the product corresponding to the object; Systrom [when a user clicks, touches, or otherwise selects the tagged image or a hotspot within the image, direct the user to another interface within the social networking system]; 
	and providing, within the immersive view for the product, and by the at least one processor, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  Systrom, FIG. 11 - illustrates product from a catalog of clothing]; [0110: identify the product as one item in a clothing line by a particular brand; access a product database to identify the product based on the product information; 0035: set one or more areas of the image through which a user can access additional brand, product, access an online merchant or store through which to purchase a product or other brand products].

B.	In regards to Claim 2, Yachin does not specifically disclose, wherein associating the user-generated digital content item with the product from the product catalog comprises: determining by the at least one processor, that the confidence score exceeds a threshold score associated with a corresponding likelihood that the identified object corresponds to the product from the product catalog; this is disclosed by Cordova-Diba [0129: a list of matching objects enrolled in database may be associated with a degree of confidence (e.g., the combined matching score). It should be understood that the list may consist of only those enrolled objects from database that were matched to a certain degree of confidence (e.g., having a combined matching score greater than a threshold); 0077: the enrolled object models in the database comprise features, derived from objects in an image catalogue].  
	and in response to determining that the confidence score exceeds the threshold score, and by the at least one processor, tagging the user-generated digital content item with a reference to the product from the product catalog.  This is disclosed by Cordova-Diba [0130: sorts the list of matching objects by level of similarity or confidence level (e.g., in order of their respective combined matching scores, from highest to lowest, or vice versa). Accordingly, result ranking and management module 338 may output an ordered list 520 of visually similar objects. Result ranking and management module 338 may also insert, add, or otherwise associate information related to each matching object e.g., metadata including images, descriptions, links, etc. (i.e. tags) with its respective matching object; 0144: it should be understood that the ordered list of reference objects may be stored in association with the object candidate to which they were matched. This list of reference objects may comprise objects that are identified as the 
C.	In regards to Claim 3, Yachin does not specifically disclose, further comprising: receiving by the at least one processor, a user-identification of the product from the product catalog with respect to the user-generated digital content item; this is disclosed by Systrom [0032: receives a text-based descriptor of a product visible in the image, access a database of template images of a product based on the descriptor, and implement template matching to identify the product in the image]
	and determining by the at least one processor, the confidence score based on the received user-identification of the product from the product catalog.  This is disclosed by Systrom [0104: adjust an order or rank of images in the social feed, such as based on users views, user likes, reposts, repins].  The motivation being the same as stated above in claim 1.
D.	In regards to Claim 4, Yachin discloses, wherein determining the confidence score further comprises analyzing a display of the user-generated digital content item to confirm the user-identification of the product from the product catalog. Yachin [Col. 5 Ln. 11-14].
E.	In regards to Claims 6 and 11, Yachin discloses, further comprising: identifying by the at least one processor, a purchase by the user, associated with the user-generated digital content item, of the product from the product catalog; Yachin [Col. 6 Ln. 23-27];
	Yachin discloses determining by the at least one processor, a confidence score but does not specifically disclose, determining the score based on the identified purchase of the product. This is disclosed by Systrom [0115: access user transaction history (e.g., user credit card history) to extract user buying preferences … then arrange images in the image feed displayed to the user; e.g. the user can scroll serially through ranked and/or filtered (scored) images displayed via the interface].
Claim 7, Yachin discloses, wherein identifying the purchase by the user of the product comprises detecting the purchase of the product by the user via the social networking system.  Yachin [Col. 6 Ln. 38-40].
G.	In regards to Claim 8, Yachin discloses, wherein the user-generated digital content item comprises a digital image.  Yachin [Col. 4 Ln. 31-32: the end user capture images via the onboard camera from within the client-side platform].  
H.	In regards to Claims 9 and 15, Yachin/Cordova-Diba/Systrom disclose, further comprising: identifying by the at least one processor, an additional object within the user-generated digital content item and an additional product corresponding to the additional object, as this is solely duplicating the method of claim 1, i.e. mere duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (mere duplication of parts has no patentable significance unless a new and unexpected result is produced); 
	providing, for display within the displayed user-generated digital content item and by the at least one processor, an additional selectable product indicator positioned where the additional object is depicted within the user-generated digital content item upon detecting the user interaction with the object-reveal-icon element displayed on the user- generated digital content item;
	and upon receiving a detection of a user selection of the additional selectable product indicator from within the user-generated digital content item, providing, for display within the second graphical user interface, and by the at least one processor, the immersive view for the additional product corresponding to the additional object.  These limitations merely duplicate the claim 1 process, i.e. are merely duplication of parts.  Nevertheless, Cordova-Diba FIG. 4C-4E depicts additional selectable product indicator displayed within the user-generated digital content item upon detecting a user interaction with a icon element displayed on the digital content item; and Systrom discloses it can direct the user to one or more products and/or brand-related interfaces, etc. within the social networking system.  Systrom [0063]; see also FIG. 13.
Claim 12, Yachin discloses, further comprising instructions that, when executed by the at least one processor, cause the social networking system to: 
	track user interactions by the user, associated with the user-generated digital content item, with respect to one or more brands of products from the product catalog; Yachin [Col. 6 Ln. 13-15: the user may click, tap, or otherwise contact the portion of the display screen corresponding to the candidate item, selecting that candidate item for purchase; Col. 5 Ln. 58-59: the candidate item may be a pair of white leather Converse hightop shoes]
	Yachin does not specifically disclose, and determine the confidence score based on the tracked user interactions with respect to the one or more brands of products from the product catalog.  This is disclosed by Systrom [0022: access the brand interface to curate a brand feed within the platform, upload new photos, arrange or rank official branded photos, etc].  The motivation being the same as stated above in claim 1.
J.	In regards to Claim 13, Yachin does not specifically disclose, further comprising: wherein the first graphical user interface and the second graphical user interface are within a social networking system application, corresponding to the social networking system, within the client device.  This is disclosed by Systrom [0063: direct the user to one or more products and/or brand-related pages, interfaces, etc. within the social networking system.].  The motivation being the same as stated above in claim 1.
K.	In regards to Claims 14 and 23, Yachin does not specifically disclose, wherein the immersive view for the product is provided for display within a social networking system application, corresponding to the social networking system, within the client device without redirecting to a third-party website.  This is disclosed by Systrom, see at least FIG. 15 [0099: displaying image within a social networking interface accessible by the user; 0111: the social networking interface can be implemented through a native application executing on a mobile computing device, through a web browser executing on a mobile computing device; 0062: display retailer's location and product availability through a native social networking application 
L.	In regards Claim 16, Yachin discloses, wherein the visual information for the product comprises a product description of the product, a price of the product, and that indicates the identified object within the user-generated digital content item.  See at least Yachin FIG. 2D, [Col. 6 Ln. 20-22].
M.	In regards to Claim 21, Yachin discloses, wherein the user-generated digital content item comprises a digital image.  See at least Yachin FIG. 2A, [Col. 4 Ln. 33-35: store images previously captured by the onboard camera or otherwise stored to the mobile device (e.g., downloaded by the end user)].
N.	In regards to Claim 22, Yachin does not specifically disclose, wherein the visual information for the product comprises a product description of the product and a price of the product.  This is old and known in the art, see Cordova-Diba FIG. 4F, [0304: the user interaction(s) may comprise one or more interactions with inputs within the user interface of the visual overlay, such as the selection of buttons, icons. The user interaction(s) may enable the user to access object (e.g., product) descriptions, prices, initiate and/or consummate a purchase of the object].  The motivation being the same as stated in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Cordova-Diba (US Publication 2016/0042251) in further view of Systrom (US Publication 2014/0279068) and Bentley (US Publication 2017/0024388).
A.	In regards to Claim 5, Yachin does not specifically disclose, further comprising: identifying by the at least one processor, one or more hashtags associated with the product within the social networking post of the user-generated digital content item; this is disclosed by Bentley [0056; 0002: a content item within the content corpus may be evaluated to identify a tag (e.g., metadata tag) of the content item; 0037: a content item within the set of content items may 
	and determining by the at least one processor, the confidence score based on the identified one or more hashtags.  This is disclosed by Bentley [0048: query results may be identified based upon a confidence level for a tag of a content item (e.g., a metadata tag, etc.) and/or a confidence score for a temporal feature of the content item].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin/Cordova-Diba with the teachings from Bentley with the motivation to allow a user to perform easier search query through a search engine to locate digital images associated with an event by use of hashtags.  Bentley [0001].




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the amended independent claims impose meaningful limitations on practicing the abstract idea as a practical application by reciting providing, for display, a selectable product indicator for selecting the identified object at a position where the identified object is depicted within the user- generated digital content item by causing the graphical user interface to reveal the selectable product indicator indicating visual information for the product on the user-generated digital content item upon detecting a user interaction with an object-reveal-icon element displayed on the user-generated digital content item (pp 13-14).  The Examiner respectfully disagrees.  The courts have defined the phrase "meaningful limitations" in various contexts as describing additional 
	Applicant argues the amended independent claims integrate the recited limitations into a practical application that is similar to the practical application recited in Core Wireless, by increasing the speed and ease with which a user could navigate within a user interface to desired data (pp 15-16).  The Examiner respectfully disagrees.  In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.  The Court pointed to the Specification, noting that it teaches problems associated with prior art interfaces, especially with respect to displaying information on devices with small screens.  The claimed invention was determined to be directed to an improved user interface, and were not directed to an abstract idea.  In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. 
	Contrary to Core Wireless, the instant claimed invention is directed towards an abstract idea and provides no improvement to a GUI or any computing devices. Also, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it as described herein, the networking system provides features and functionality that improve the experience of users of the networking system to interact with products shown within digital content items” [0030].  This by no means describes a technical improvement as was provided by the Core Wireless specification.  Additionally, reducing the number of steps/interactions required within a user interface to access data and/or functionality of an immersive view for the product through modifications to the user interface that displays a user-generated digital content, is not an improvement to a technology nor does it improve a graphical user interface.  Although, reducing the number of interactions might improve on the number of steps required to access data and/or functionality, this would only amount to improving on an abstract idea’s algorithm rather than the improvement of a technology.  This reduction in steps does not effectuate a modification to the graphical user interface itself, and again there is no support in Applicant’s specification of any modification to a graphical user interface. Indeed, Applicant’s invention aims to address an entrepreneurial issue i.e., the “’considerable effort’ to search for more information regarding products and to purchase products identified within digital images” (p 14) rather than a technological one.  Thus, unlike Core Wireless, the instant claims as a whole are not directed to improving a graphical user interface but merely uses graphical user interfaces to display content.
	As such, the claims in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.  
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are moot in light of the new grounds of rejection.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).